In an action, inter alia, to recover damages for fraud and misrepresentation, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Williams, J.), dated August 14, 1989, as granted the defendants’ motion for summary judgment dismissing his cause of action sounding in fraud.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Williams at the Supreme Court. Thompson, J. P., Brown, Lawrence and Miller, JJ., concur.